Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 25, 2018

The Court of Appeals hereby passes the following order:

A18A0858. MITCHELL GENERAL & COSMETIC DENTISTRY, INC. et al.
    v. WELLS FARGO BANK, NATIONAL ASSOCIATION.

      In this civil action, three of the defendants, specifically Mitchell General &
Cosmetic Dentistry, Inc., Barbara Grady Mitchell, and Steven Allgood Mitchell, have
filed a direct appeal of the trial court’s order denying their motion to enforce
settlement agreement, denying their motion for an emergency protective order, and
granting the motion of the plaintiff to compel discovery against them. Although the
case remains pending below, the defendants argue that the trial court’s denial of their
motion to enforce settlement agreement is directly appealable under the collateral
order doctrine.1 We disagree, and conclude that we lack jurisdiction because the
interlocutory appeal procedures were not followed.
      OCGA § 5-6-34 (a) (1) authorizes direct appeals only from “final judgments,
that is to say, where the case is no longer pending in the court below[.]” However,
“[t]he collateral order doctrine permits appeals from a small category of decisions that
are (i) conclusive, (ii) that resolve important questions separate from the merits, and
(iii) that are effectively unreviewable on appeal from the final judgment in the
underlying action.” (Punctuation omitted.) Expedia, Inc. v. City of Columbus, 305
Ga. App. 450, 452 (1) (699 SE2d 600) (2010). “[T]he collateral order doctrine has
application to only a very small class of interlocutory rulings.” (Punctuation
omitted.) Rivera v. Washington, 298 Ga. 770, 775 (784 SE2d 775) (2016).


      1
        The defendants requested that the trial court certify its order for immediate
review, but the trial court did not grant their request.
      Here, the denial of the motion to enforce settlement agreement is not directly
appealable under the collateral order doctrine. The defendants’ claim that they have
already resolved their dispute with the plaintiff can be effectively reviewed on appeal
once a final judgment is entered. See Digital Equip. Corp. v. Desktop Direct, Inc.,
511 U.S. 863 (114 SCt 1992, 128 LE2d 842) (1994) (under the federal collateral
order doctrine, the refusal to enforce a settlement agreement claimed to shelter a party
from suit altogether does not supply a basis for an immediate appeal, as the potential
right to not defend the case is effectively reviewable on final judgment); see also
Rivera, 298 Ga. at 776-778 (an interlocutory order rejecting a motion to dismiss based
on a claim of immunity is not directly appealable under the collateral order doctrine).
      Thus, the defendants were required to follow the interlocutory appeal
procedures of OCGA § 5-6-34 (b) to obtain immediate appellate review of the trial
court’s order. Because the defendants failed to follow the required appellate
procedures, their appeal is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/25/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.